Citation Nr: 0411541	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-21 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from April 1942 to 
October 1945.  He died at age 79 in July 2002, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  

This appeal is not ready for appellate review and is remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

In December 2003, the Board remanded this case for additional 
evidentiary development to include referral of the veteran's 
claims folder to a medical specialist for review and the 
production of an opinion consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  The file was apparently 
transferred to the AMC which appears to have generated a VCAA 
letter to the appellant in January 2004, and which appears to 
have initiated the claims folder review by a physician in 
January 2004.  The file, however, was simply returned to the 
Board in March 2004 without the requested VA opinion or a 
supplemental statement of the case providing a discussion of 
AMC compliance with VCAA, the Board's December 2003 remand, 
or the results of the requested VA clinical opinion.  The U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the claimant as a matter of 
law the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where Board remand 
orders are not followed, the Board itself errs in failing to 
ensure follow-up compliance.  

As noted in our earlier remand, at the time of the veteran's 
death, service connection was in effect for PTSD with a 
70 percent evaluation.  The veteran's death certificate 
listed the cause of death as complications of chronic 
hypertension, severe aortic stenosis, and hypothyroidism.  
Although the original death certificate also listed Type II 
diabetes mellitus and seizure disorder as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death, this death certificate was amended 
seven days after it was originally completed to include 
additional conditions contributing to death but not resulting 
in the cause of death of PTSD and bipolar disorder.  This 
amendment was signed by a justice of the peace.

The listed death-causing complications of chronic 
hypertension, severe aortic stenosis, and hypothyroidism were 
not service connected, but the listing of service-connected 
PTSD as a contributing factor to death on the amended death 
certificate requires referral for a competent clinical 
opinion in accordance with VCAA at 38 U.S.C.A. 
§ 5103A(d)(2)(B).  This case is again REMANDED to the RO for 
the following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should forward the veteran's 
claims folder to an appropriate physician 
experienced in chronic hypertension, 
severe aortic stenosis, and 
hypothyroidism for comprehensive review.  
The physician should provide an opinion, 
as to whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability), that the veteran's service-
connected PTSD contributed substantially 
and materially to cause his death.  The 
VA physician providing the opinion should 
provide all reasons and bases in support 
of his opinion in a legible report.

3.  After completing the above 
development, the RO should again address 
the issue presented on appeal and, if the 
benefit sought is not allowed to the 
appellant's satisfaction, produce a 
supplemental statement of the case which 
addresses compliance with VCAA and the 
development requested in this remand.  
The appellant and representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The appellant need do 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



